Case 18-07454       Doc 63     Filed 02/18/21 Entered 02/18/21 13:17:49         Desc Main
                                 Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                               )
 In re:    Charles E. Ruge                     )
           Melissa Ruge                        )           18-07454
                Debtor(s),                     )           Judge David Cleary
                                               )

                                    Notice of Objection
          The Trustee objects to Debtor’s Motion to Sell



                                               Marilyn O. Marshall,
                                               Standing Trustee


                                               /s/ Yanick Polycarpe
                                               By: Yanick Polycarpe



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
